DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-22, 29, 32, and 33 is/are rejected under 35 U.S.C. 102a as being anticipated by Lee (US 5,825,331).
Referring to Claim 1, Lee teaches a method comprising:
defining a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formable with the DUT (see col. 3, lines 20-22 noting the radiated emission from a DUT and col. 1, lines 16-28 noting that the radiated emission is in the form of electromagnetic wave);
determining a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern (see col. 3, lines 42-67 noting that the DUT is rotated which creates different directions that the radiated emission is emitted and x, y, z coordinates which show 3-D direction); and

Claim 32 has similar limitations as claim 1.
Referring to Claim 12, Lee teaches a method comprising:
detecting a radio frequency electromagnetic wave pattern from a DUT (see col. 3, lines 20-22 noting the radiated emission detected from a DUT and col. 1, lines 16-28 noting that the radiated emission is in the form of electromagnetic wave);
receiving information indicating a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formed with the DUT (see col. 3, lines 20-30) and receiving a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern (see col. 3, lines 42-67 noting that the DUT is rotated which creates different directions that the radiated emission is emitted and x, y, z coordinates which show 3-D direction); and
evaluating the detected radio frequency electromagnetic wave pattern with respect to a match with the CORR and the 3-dimensional orientation information (see 13 and 15 of fig. 3 which shows the measurement system and col. 4, lines 8-26 noting the repeated measurements made regarding different arrangements of DUT).
Claim 33 has similar limitations as claim 12.

defining a coordinate system using the reference markers (see col. 4, lines 27-49 noting vertical and horizontal components); and
defining the CORR within the coordinate system (see col. 4, lines 27-49 noting the measurements performed).
Referring to Claim 3, Lee also teaches markers that use physical properties beyond human capabilities (see col. 4, lines 50-62 noting electric field radiation is unable to be done by humans).
Referring to Claim 4, Lee also teaches the set of markers comprises ultraviolet markers, infrared markers, a use of temperature or embedded magnetic sources (see col. 4, lines 27-49 noting magnetic sources).
Referring to Claim 5, Lee also teaches the set of reference markers comprises at least one of an optical signal pattern displayed on a display of the DUT, a lens of the DUT, a light emitting device of the DUT, an electrical port, an electromagnetic or magnetic pattern, an acoustical port of the DUT, a face, planes, a corner and an edge of a housing of the DUT (see col. 3, lines 20-30 noting electromagnetic pattern).
Referring to Claim 6, Lee also teaches at least a first and a second CORR are defined at different positions inside and/or outside and/or at a surface of the DUT, wherein the 3-dimensional orientation information is determined for a single beam at least for the first and second CORR (see col. 3, lines 42-67 noting that the DUT is rotated which creates different directions).

Referring to Claim 8, Lee also teaches defining a set of electromagnetic wave patterns formable with the DUT, the set of electromagnetic wave patterns comprising the electromagnetic wave pattern; and determining, for each of the electromagnetic wave patterns within the set of electromagnetic wave patterns, an offset of the reference origin of the electromagnetic wave pattern with respect to the CORR (see col. 6, lines 5-30 noting different measurement values with different rotations).
Referring to Claim 9, Lee also teaches defining a set of electromagnetic wave patterns formable with the DUT, the set of electromagnetic wave patterns comprising the electromagnetic wave pattern; and determining, a directional deviation of a direction of the electromagnetic wave pattern with respect to a reference direction; such that the 3-dimensional orientation allows to indicate the reference origin and the direction of the electromagnetic wave pattern with respect to the CORR (see col. 6, lines 5-30 noting different measurement values with different rotations with x, y, and z coordinates).
Referring to Claim 13, Lee also teaches determining a position of the DUT using a set of markers of the DUT; and determining an expected 3-dimensional orientation for the radio frequency electromagnetic wave pattern using the position of the DUT and the direction of the electromagnetic wave pattern in a 3D-coorindate system being defined by the set of markers (see col. 6, lines 5-30 noting different measurement values with different rotations with x, y, and z coordinates).
Referring to Claim 14, Lee also teaches determining the position of the DUT comprises:

Referring to Claim 15, Lee also teaches the 3-dimensional orientation information comprises information indicating a 3D-radiated beam pattern (see col. 4, lines 8-26 noting the three dimensional spatial coordinates).
Referring to Claim 16, Lee also teaches the 3D-radiated beam pattern comprises at least one main lobe of the electromagnetic wave pattern and/or at least one side lobe of the electromagnetic wave pattern; wherein evaluating the detected radio frequency electromagnetic wave pattern comprises an evaluation of the detected radio frequency electromagnetic wave pattern with respect to the at least one main lobe of the electromagnetic wave pattern and/or the at least one side lobe of the electromagnetic wave pattern (see col. 3, lines 20-30 noting the use of emission from main lobe).
Referring to Claim 17, Lee also teaches adjusting a position of the DUT such that the reference origin of the electromagnetic wave pattern forms a center of the measurement environment (see col. 10, lines 52-65); or determining a misalignment between a predetermined center of the measurement environment and the reference origin of the electromagnetic wave pattern and correcting a result of the evaluating of the detected radio frequency electromagnetic wave pattern using the determined misalignment (see col. 11, lines 42-65 noting the multiple arrangements of the DUT that can cause misalignment).

Referring to Claims 19 and 20, Lee also teaches the CORR is determined such that it is located outside a volume of the DUT, at the surface of the enclosure of the DUT or inside the enclosure of the DUT (see col. 3, lines 20-30 showing inside the enclosure).
Referring to Claims 21 and 22, Lee also teaches the 3-dimensional orientation information comprises at least one of information indicating a frequency associated to the radio frequency electromagnetic wave pattern, an intended kind of beam pattern to be radiated, a power used for forming the electromagnetic wave pattern, a number of electromagnetic wave pattern components superimpose to the electromagnetic wave pattern (see col. 4, lines 8-26 which shows power used).
	Referring to Claim 29, Lee also teaches a measurement system (see col. 4, lines 27-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Garcia et al. (US 2017/0324486).
	Referring to Claim 10, Lee does not teach the electromagnetic wave pattern is formable with at least a first and a second antenna array of the DUT. Garcia teaches the electromagnetic wave pattern is formable with at least a first and a second antenna array of the DUT (paragraph 28 and multiple arrays 103-1 to 103-m). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Garcia to the device of Lee in order to more efficiently correct errors in test results.
	Referring to Claim 11, Garcia also teaches a first beam is formable with the first antenna array and a second beam is formable with the second antenna array (paragraph 28), wherein the first and second beams at least partially comprise a common pattern in a time and frequency space and thereby form a third beam comprising a reference origin being arranged spaced from the reference origin of the first beam and the reference origin of the second beam (see three separate beams in fig. 1A with 109-1 to 109-N).
	Referring to Claims 23 and 24, Garcia also teaches the CORR is distinct from a center of an antenna array of the DUT (fig. 1A where 113 and 111 are both away from the center of the array).

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vanwiggeren (US 2018/0006745).
	Referring to Claim 30, Lee teaches the 3-dimensional orientation information comprises information indicating a first reference origin of a first electromagnetic wave 
	Referring to Claim 31, Vanwiggeren also teaches the measurement system is adapted to detect the electromagnetic wave pattern in a near field of the electromagnetic wave pattern and to extrapolate a characteristic of the electromagnetic wave pattern in a far field of the electromagnetic wave pattern (paragraph 5).

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.

defining a Center-Of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formable with the DUT,
CORR is not a widely known term in the art. As a matter of fact, this application is the only reference which uses this term. Therefore, without more clarity as to the definition of the term in the claims, the examiner can simply show that a reference shows a reference origin of an electromagnetic wave pattern formable with the DUT to read on the limitation, which Lee clearly teaches as shown from the cited passages (col. 3, lines 20-22 and col. 1, lines 16-28) which teach radiated emissions from a DUT in the form of an electromagnetic wave.
Secondly, there is not enough detail or specifics in the claims which can show that Lee in any way, teaches away from the claim limitations. There is nothing whatsoever in the claim that rules or rules out “identifying the DUT as a point current source multi-pole moment in case the DUT is much smaller than the internal space of the cell”. This teaching in the arguments has nothing to do with the claim limitations as they are currently worded especially since nothing in the claim rules out the use of TEM.

Finally, by providing the radiated emissions in the form of an electromagnetic wave and the x, y, and z coordinate measurement information to a system, as shown in col. 4, lines 8-26 of Lee, this shows that Lee also teaches “providing the CORR and the 3-dimensional orientation information to a measurement system”.
For all the above reasons, Lee still teaches claim 1 and corresponding independent claim 32.
All of the above also applies in response to the arguments regarding claims 8, 9, 10, 11, 12, 23, 24, and 33.
Regarding claims 2-5, not enough detail is in the claims regarding what can construe as a reference marker in order to rule out what is used in Lee as reference markers.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648